HENDERSON, Justice
(specially concurring).
I join in the majority opinion which denies a credit to Emmick of $50,000.00, $36,-866.00, and $15,000.00; and I further join the majority’s denial of Golden’s claims for damages based upon fraud, prejudgment interest and statutory costs. I feel obligated to the litigants, however, to comment upon the trial court’s valuation of the CM stock and to also cite reasoned authority on this issue.
From reviewing the record herein, I am convinced that the trial court thoughtfully and correctly followed the admonition of this Court in its decision in Golden v. Oahe, 295 N.W.2d 160, 166 (S.D.1980) “to redetermine the fair market value of the CM stock exchanged by Emmick for Oahe stock[.]”
The findings of the trial court on the fair market value of the stock in question, although there be conflicting evidence thereon, are presumed to be correct and such findings will not be set aside unless they are clearly erroneous. SDCL 15-6-52(a); Drake v. Sample, 279 N.W.2d 685 (S.D. 1979).
The function of this Court on appeal is not to determine the weight or credibility of the testimony nor whether it would have made the same or a similar fact determination; rather, our function is to determine whether or not there is evidence from which the trial court could properly draw its conclusion. See First Northwestern Trust Co. of South Dakota v. Family Homes, Inc., 303 N.W.2d 352 (S.D.1981); Estate of Podgursky, 271 N.W.2d 52 (S.D. 1978); Larson v. Syverson, 84 S.D. 31, 166 N.W.2d 424 (1969). Here, the trial court was faced with conflicting evidence. Of necessity, it had to sort out this evidence. This Court, in its remand, gave the trial court a job to do. I maintain that the trial court did a good job.
We have before us the issue of a redeter-mination of the market value of closely held stock. It is, simply, a question of fact. No universally applicable formula has been devised. The courts are in general agreement that actual transactions are the best indicators. See Rubber Research, Inc. v. Commissioners of Internal Revenue, 422 F.2d 1402 (8th Cir. 1970); Worthen v. United States, 192 F.Supp. 727 (D.C.Mass.1961); Fitts’ Estate v. Commissioner of Internal Revenue, 237 F.2d 729 (8th Cir. 1956).
Let us examine the evidence which the trial court considered as it coped with “market value.”
1. Jerry Fischer, the receiver’s C.P.A., was a witness called by appellant, not by appellee. One would ordinarily believe that you are bound by your own testimony. Fischer testified that the average selling price of the CM stock in 1966 was $13.34 per share. Appellant now urges this Court to disregard the testimony of his own witness. As an expert, Fischer further testified that the receiver’s method of computing fair market value was “the fairest method of determining fair market value.” The receiver’s method of computing the fair market value was based upon the average sell*498ing price for newly issued stock in 1966. Moreover, Fischer testified that the new stock issue, sold by the corporation, represented a good example of the market situation where willing buyers were buying stock from a willing seller, namely the corporation.
2. The trial transcript supports that Jerry Jackson testified to actual sales of $25.00 per share; $20.00 per share; $15.00 per share; $9.00 per share; and $6.00 per share.
3. The receiver found “fair market value” based upon the corporation’s sale of stock. This value was representative of sales between individuals, during the same time as the corporate sales: (a) highest sales between individuals being at $25.00 per share; (b) a sale of 1,000 shares to John Dorfler of Ricketts, Iowa, at $25.00 and another sale to the same individual at $20.00; (c) in 1966, “possibly fifty transactions in the $12.00-$15.00 range” per testimony in the transcript.
4. Donald Emmick testified that he paid one George Qualley $19.00 per share for each share of CM stock that he had initially borrowed from Qualley when the Oahe corporation was formed. Emmick’s testimony was by deposition and this sale was corroborated and confirmed by the deposition testimony of Qualley.
5. The trial court considered the testimony of Dave Timpe, C.P.A. After numerous objections by appellee’s counsel, the trial court received Timpe’s opinion of fair market value into evidence as being $0.34 per share. Guardedly, the trial court remarked that his opinion would be treated as a matter of “weight.” A fair inference to be drawn is that the trial court did not want to be bound by this testimony. The cross-examination of Timpe impeached his conclusion. Indeed, it was so damaging that the trial court refused to give any weight to the $0.34 per share valuation. This, of course, was the trial court’s prerogative in a bench trial. The trial court’s rejection of $0.34 per share was based on several factors. These include (a) Timpe’s restrictive use of criteria such as dividend potential, past earnings, book value per share, and outlook for general trend of the particular corporation and the industry as a whole; (b) Timpe’s failure to follow his own definitions of valuation and fair market value; (c) his failure to compare sales of stock in other nursing home corporations; (d) his limited knowledge of CM’s affiliates; (e) his limited examination of but four of seventeen affiliates’ statements; (f) his narrow approach that CM’s principal assets were accounts receivable, thereby failing to consider large capital outlays and time necessary to trigger a profitable operation; (g) his lack of knowledge of the valuation of the physical assets, including land, of CM. These are but a few examples and do not reflect the entire weaknesses of Timpe’s $0.34 per share valuation of the CM stock.
There can be no doubt that there were actual transactions on CM stock during 1966. Other courts have reasoned that actual transactions are considered the best determination of fair market value where stock changes hands between a willing buyer and seller, neither being under any obligation or compulsion to buy or sell, and both parties having adequate knowledge of all the material facts and circumstances affecting the value. See Worthen v. United States, supra; Stephenson v. United States, 238 F.Supp. 660 (W.D.C.Va.1965); Huntington Nat. Bank Company v. United States, 62-2 U.S.T.C. § 12088 (D.C.Ohio 1962).
Where, as here, a closely held corporation is involved, the parties deemed it necessary to resort to the opinions of experts to establish the fair market value of the stock involved. Authority permits this. Bader v. United States, 172 F.Supp. 833 (S.D.C.Ill. 1959). C.P.A. Fischer testified that the book value of the stock is not all inclusive of what the stock ought to sell for. A trial court has the right to consider all, part of, or none of an expert’s testimony. Furthermore, it can accept the testimony of one expert and attach another expert’s testimony thereon if it is credible. Inherently, any trial judge has a most difficult legal problem to contend with when he must ascertain the fair market value of infrequently sold, closely held unlisted stock. See Central Trust Company v. United States, 305 F.2d *499393 (Ct.C1.1962). In light of the substantial evidence supportive of the trial court’s finding and all of the above-cited authorities, it appears that the isolated testimony and strictured approach of Timpe smacks of unreasonable disparity.
Under the previous decisions pertaining to this entire litigation, the trial court had the power to establish the value of the stock at any figure provided that valuation was (1) supported by credible evidence in the record; (2) indicative of the true value at the time of transfer, all factors considered; and (3) not based upon the stock’s future, potential or speculative value. The trial court’s decision on the fair market value of $13.34 per share for exchange purposes is supported by substantial, credible evidence and is not clearly erroneous.